Exhibit 10.1

AMPIO PHARMACEUTICALS, INC.

PROMISSORY NOTE

 

Greenwood Village, Colorado   June 23, 2010

FOR VALUE RECEIVED, the undersigned, AMPIO PHARMACEUTICALS, INC., a Delaware
corporation (the “Company”), promises to pay to DMI BIOSCIENCES, INC., a
Colorado corporation, or its registered permitted assigns (the “Holder”), the
principal sum of TWO HUNDRED THOUSAND DOLLARS ($200,000.00) on the Maturity Date
(as defined below), with interest thereon as provided herein.

1. Interest. Subject to the terms and conditions hereof, the Company promises to
pay interest on the principal amount of this Note at the rate of 6.0% per annum.
Interest on this Note shall accrue from the date of issuance until repayment of
the principal. Payment of all accrued interest shall be computed monthly on the
basis of a 360-day year of twelve 30-day months. Notwithstanding the foregoing
provisions of this Section 1, but subject to applicable law, upon the occurrence
and during the continuance of an Event of Default (as defined below), the
principal of and interest on this Note shall bear interest, from the date of the
occurrence of such Event of Default until such Event of Default is cured or
waived, or until all principal and interest (including default interest)
hereunder is paid.

2. Maturity Date. The entire unpaid principal balance and accrued and unpaid
interest of this Note shall be due and payable on the earlier of: (i) the
closing and receipt by the Company of debt or equity financing totaling $5
million or more, or (ii) September 2, 2010 (in either case, the “Maturity
Date”).

3. Defaults and Remedies.

(a) Event of Default. An “Event of Default” shall occur hereunder if:

(i) the Company is in default in the payment of principal or interest when due
under this Note, whether at maturity or at a date fixed for prepayment or by
acceleration or otherwise, or the Company shall fail to comply with any material
provision of this Note;

(ii) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking: (A) relief in
respect of the Company or of a substantial part of its property or assets, under
Title 11 of the United States Code, as now constituted or hereafter amended, or
any other Federal or state bankruptcy, insolvency, receivership or similar law,
(B) the appointment of a receiver, trustee, custodian, sequestrator, conservator
or a similar official for the Company or for a substantial part of its property
or assets, or (C) the winding up or liquidation of the Company; and such
proceeding or petition shall continue undismissed for 45 days, or an order or
decree approving or ordering any of the foregoing shall be entered; or

 

1



--------------------------------------------------------------------------------

(iii) the Company shall: (A) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other Federal or state bankruptcy,
insolvency, receivership or similar law, (B) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding for the
filing of any petition described in paragraph (ii) of this Section 5(a),
(C) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Company, or for a
substantial part of its property or assets; (D) file an answer admitting the
material allegations of a petition Filed against it in any such proceeding;
(E) make a general assignment for the benefit of creditors, (F) become unable,
admit in writing its or their inability or fail generally to pay its debts as
they become due or (G) take any action for the purpose of effecting any of the
foregoing.

(b) Acceleration. If an Event of Default occurs under Section 4(a)(ii) or (iii),
then the outstanding principal of and interest (including default interest) on
this Note shall automatically become immediately due and payable, without
presentment, demand, protest or notice of any kind, all of which are expressly
waived. If any other Event of Default occurs and is continuing, the Holder by
written notice to the Company may declare the principal of and interest
(including default interest) on this Note to be due and payable immediately.
Upon any such declaration of acceleration, such principal and interest shall
become immediately due and payable and the Holder shall be entitled to exercise
all of its rights and remedies hereunder whether at law or in equity.

(c) Default Rate. If an Event of Default occurs the entire principal amount
outstanding and accrued interest thereon shall at once become due and payable at
the option of the Holder, and the total indebtedness shall bear interest at the
rate of Eight Percent (8%) per annum from the date of the Event of Default.

4. Suits for Enforcement. Upon the occurrence of any one or more Events of
Default, the Holder may proceed to protect and enforce its rights and remedies
hereunder by suit in equity, action at law or by other appropriate proceeding,
whether for the specific performance of any covenant or agreement contained in
the Agreement or this Note or in aid of the exercise of any power granted in the
Agreement or this Note, or may proceed to enforce the payment of the Note, or to
enforce any other legal or equitable right of the Holder, and the Company shall
pay to the Holder all expenses and costs incurred by the Holder in collection or
enforcement of the rights of the Holder hereunder, including reasonable
attorneys fees.

5. Remedies Cumulative. No remedy herein conferred upon the Holder is intended
to be exclusive of any other remedy and each and every such remedy shall be
cumulative and shall be in addition to every other remedy given hereunder or now
or hereafter existing at law or in equity or by statute or otherwise. To the
extent permitted by applicable law, the Company and the Holder waive presentment
for payment, demand, protest and notice of dishonor.

6. Payment. All payments of principal of and interest and premium on this Note
shall be made in lawful money of the United States of America. This Note may be
pre-paid at any time prior to the Maturity Date.

7. Covenants Bind Successors and Assigns. All the covenants, stipulations,
promises and agreements contained in this Note by or on behalf of the Company
shall bind its successors and assigns, whether so expressed or not.

 

2



--------------------------------------------------------------------------------

8. Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of Colorado, without regard to conflicts of laws
principles.

9. Variation in Pronouns. All pronouns and any variations thereof refer to the
masculine, feminine or neuter, singular or plural, as the context may require.

10. Headings. The headings in this Note are for convenience of reference only
and shall not limit or otherwise affect the meaning hereof.

11. Time of the Essence. Time is of the essence for all terms, provisions and
conditions of this Note.

IN WITNESS WHEREOF, this Note has been executed by the Company by its duly
authorized officer effective as of June 23, 2010.

AMPIO PHARMACEUTICALS, INC., a Delaware corporation

 

By:  

/s/ Donald B. Wingerter, Jr.

  Donald B. Wingerter, Jr., Chief Executive Officer

 

3